J-S42033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK ROSADO                               :
                                               :
                       Appellant               :   No. 2517 EDA 2019

             Appeal from the PCRA Order Entered August 12, 2019
             in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-1008191-1989


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         Filed: November 25, 2020

        Frank Rosado (“Rosado”) appeals, pro se, from the Order dismissing his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1     Because the PCRA court failed to issue notice of its intent to

dismiss under Pa.R.Crim.P. 907(a) prior to issuing its Order, we vacate and

remand.

        On July 5, 1990, Rosado was convicted of one count of first-degree

murder, and two counts each of recklessly endangering another person and

possession of an instrument of crime, for the killing of Luis Diaz in Philadelphia

in September 1989. The trial court sentenced Rosado to an aggregate term

of life in prison. This Court affirmed Rosado’s judgment of sentence, and the


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S42033-20


Pennsylvania      Supreme       Court    denied   allowance   of   appeal.   See

Commonwealth v. Rosado, 617 A.2d 392 (Pa. Super. 1992) (unpublished

memorandum), appeal denied, 634 A.2d 1115 (Pa. 1993).

       On March 22, 1999, Rosado filed his first, pro se, PCRA Petition. Rosado

was appointed counsel, who filed a Turner/Finley2 no-merit letter. The PCRA

court granted counsel leave to withdraw and dismissed Rosado’s Petition. This

Court subsequently affirmed the dismissal. See Commonwealth v. Rosado,

3414 EDA 2001 (Pa. Super. 2002) (unpublished memorandum).

       On December 9, 2016, Rosado filed the instant, pro se, PCRA Petition.

In his Petition, Rosado alleged that in October 2016, he received exculpatory

evidence in the form of an Affidavit from an eyewitness. On August 12, 2019,

the PCRA court issued an Order dismissing Rosado’s Petition as untimely filed,

pursuant to section 9545(b). Two days later, on August 14, 2019, the PCRA

court issued a Notice, pursuant to Pa.R.Crim.P. 907, advising Rosado of its

intent to dismiss his Petition without a hearing.

       Rosado filed a timely Notice of Appeal. Although the trial court did not

order Rosado to file a Pa.R.A.P. 1925(b) concise statement of matters

complained of on appeal, the PCRA court did issue an Opinion. In its Opinion,

the PCRA court requested that this Court remand Rosado’s appeal, as the

____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -2-
J-S42033-20


PCRA court had inadvertently issued its Order dismissing Rosado’s Petition

prior to issuing the Rule 907 Notice of its intent to do so. Trial Court Opinion,

12/6/19, at 1-2.3, 4

       On appeal, Rosado argues the following:

       Did the PCRA Court [d]ismiss [Rosado]’s [PCRA] Petition without
       serving [Rosado] with a timely Notice of Intent to Dismiss
       [pursuant to Pa.R.Crim.P. 907,] and/or [d]enying [Rosado] his
       mandated right to file [o]bjections to the [Rule] 907 [Notice], in
       violation of Finely [(sic)]?

Brief for Appellant at 4.

       Our standard of review for the denial of PCRA relief is well settled.

       “Our review of a PCRA court’s decision is limited to examining
       whether the PCRA court’s findings of fact are supported by the
       record, and whether its conclusions of law are free from legal
       error.” Commonwealth v. Hanible, [] 30 A.3d 426, 438 ([Pa.]
       2011) (citing Commonwealth v. Colavita, [] 993 A.2d 874, 886
       ([Pa.] 2010)). We view the findings of the PCRA court and the
       evidence of record in a light most favorable to the prevailing party.
       Id. With respect to the PCRA court’s decision to deny a request
       for an evidentiary hearing, or to hold a limited evidentiary hearing,
       such a decision is within the discretion of the PCRA court and will
       not be overturned absent an abuse of discretion.                 See
       Commonwealth v. Reid, [] 99 A.3d 470, 485 ([Pa.] 2014).

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015). Pennsylvania

Rule of Criminal Procedure 907 provides, in pertinent part, as follows:


____________________________________________


3In its Opinion, the trial court characterizes the reason for this discrepancy as
an “administrative error.” Trial Court Opinion, 12/6/19, at 2.

4 We note that the Commonwealth, in its brief, agrees with the PCRA court’s
position, and requests that this Court remand the matter for the proper
issuance of a Rule 907 notice to which Rosado may respond. Commonwealth’s
Brief at 3 (unnumbered).

                                           -3-
J-S42033-20


       the judge shall promptly review the petition, any answer by the
       attorney for the Commonwealth, and other matters of record
       relating to the defendant’s claim(s). If the judge is satisfied from
       this review that there are no genuine issues concerning any
       material fact and that the defendant is not entitled to post-
       conviction collateral relief, and no purpose would be served by any
       further proceedings, the judge shall give notice to the parties of
       the intention to dismiss the petition and shall state in the notice
       the reasons for the dismissal. The defendant may respond to the
       proposed dismissal within 20 days of the date of the notice. The
       judge thereafter shall order the petition dismissed, grant leave to
       file an amended petition, or direct that the proceedings continue.

Pa.R.Crim.P. 907(1). A PCRA court’s compliance with this rule is mandatory.

See Commonwealth v. Feighery, 661 A.2d 437, 439 (Pa. Super. 1995)

(stating that “[i]t is, of course, clear that the notice requirement of the

intention to dismiss, is mandatory (‘the [trial court] shall (give notice and)

shall state (the reasons)’ [for the dismissal]”)) (emphasis in original).

       In this case, the PCRA court issued its Order dismissing Rosado’s Petition

on August 12, 2019, without first filing a Rule 907 Notice of Intent.

Accordingly, the PCRA court failed to comply with the mandatory dictates of

Rule 907, and we therefore vacate its Order dismissing Rosado’s Petition.5



____________________________________________


5 We acknowledge this Court’s prior holdings that a PCRA petitioner is not
automatically entitled to reversal on the basis of a PCRA court’s failure to
provide notice under Rule 907 when the underlying PCRA petition is untimely.
See Commonwealth v. Purcell, 749 A.2d 911, 917 n.7 (Pa. 2000) (refusing
to reverse the PCRA court’s order, even when the PCRA court failed to give
the petitioner notice, when this Court’s independent review determined that
the petitioner had failed to invoke one of the timeliness exceptions in the
PCRA). However, because the PCRA court and the Commonwealth agree that
this matter should be remanded, we will vacate the PCRA court’s Order, and
remand with instructions to comply with the dictates of Rule 907.

                                           -4-
J-S42033-20


See Pa.R.Crim.P. 907; Feighery, supra (remanding the dismissal of a PCRA

petition where the appellant did not receive notice prior to the issuance of the

order dismissing the petition).   On remand, the PCRA court is directed to

comply with Rule 907 if it intends to dismiss Rosado’s Petition without a

hearing.

      Order vacated.      Case remanded with instructions.          Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                                     -5-